 GEILICH TANNING COMPANY501Geilich Tanning CompanyandAmalgamated Meat Cutters andButcher Workmen of North America,AFL-CIOandTauntonLeatherWorkers Union,Partyto the Contract.CaseNo.1-CA-2365.August 8, 1960SUPPLEMENTAL DECISION AND ORDEROn January 27, 1959, the Board issued its Decision and Order Iherein, finding that the Respondent had not engaged in the unfairlabor practices as alleged in the complaint and dismissing the com-plaint in its entirety. In its Decision the Board,inter alia,assumed,without deciding, that nine working foremen 2 were supervisors withinthe meaning of the Act, but concluded that their participation in theaffairs of the Union 3 was not violative of the Act because they wereunion members who were included in the bargaining unit.On March 22, 1960, the Court of Appeals for the First Circuit, whilelargely affirming the Board's findings and conclusions, remanded thiscase to the Board for consideration of the status of these nine workingforemen and of any violation of the Act resulting from their par-ticipation in union activities after June 21, 1957-a matter which theBoard had not specifically considered-and for the entry of an appro-priate order.4The court noted that on that date the Respondent andthe Union executed a new contract which specifically excluded super-visors, as defined in the Act, from the recognized unit. In addition,the court noted that certain union activities of William Delaney andHebert constitutedprima facieevidence of interference if these in-dividuals were in fact supervisors.Accordingly in conformance withthe court opinion and order of remand, the Board has considered thequestion of the status of these nine working foremen and their par-ticipation in union activities after June 21, 1957.With respect to the supervisory status of these nine working fore-men, the record 5 establishes that each is in charge of and directs agroup of employees, ranging in most cases from 7 to 15, and that all,except Silvia and Cote, have authority to discipline and reprimandemployees.On these facts and the entire record we find, in agreement1GeilichTanning Company,122 NLRB 1119.'William Delaney, John Delaney, Jeff Hebert, Ludger Benoit, Robert King HaroldPriest, John Fernandez,John Silvia,and Charles Cote.8 The Union referred to throughout this Decision Is the Taunton Leather WorkersUnion, an independent union.4 Amalgamated Meat Cutters and Butcher Workmen, etc v. N L R B ,276 F 2d 34(C.A. 1).In making our findings herein, we rely on the affirmative testimony credited by theTrial Examiner and the affidavit of Plant Superintendent Peterson, who is admittedly asupervisor ; although Peterson sought to repudiate his affidavit, his testimony in thisrespect was not creditedWe do not, however, rely in making our findings on the repudi-ated affidavits of any of the working foremen whose status is here in issue.128 NLRB No. 61.577684-61-vol. 128-33 502DECISIONSOF NATIONALLABOR RELATIONS BOARDwith the Trial Examiner, that these nine working foremen are super-visors within the meaning of the Act as they responsibly direct thework of employees in a manner requiring the exercise of independentjudgment, or possess and exercise other statutory indicia of super-visory authority.With respect to their union activities, the evidence establishes thatsix of them' actively participated in union affairs after June 21, 1957.The minutes of a union meeting held on January 7, 1958, disclose thatLee was nominated and seconded for the office of union president byWilliam Delaney and Hebert, respectively, two of the individuals wehave found to be supervisors.Hebert also seconded a nomination ofanother individual for the office of treasurer.At a subsequent unionmeeting on February 4, 1958, Supervisors John Delaney, WilliamDelaney, Benoit, King, and Priest voted in the election of union officers.In accord with prior decisions,' we find that the participation afterJune 21, 1957, in union activities by supervisors who are union mem-bers but who are not in the bargaining unit, is a violation of the Act.We conclude, therefore, that by such conduct the Respondent hasinterfered in the internal administration of the Union, in violationof Section 8(a) (2) and (1) of the Act.THE REMEDYAs we have found that the Respondent unlawfully interfered withthe administration of the Union, we shall order that it cease anddesist from participating in union activities through its supervisorsor otherwise participating in the internal administration of the Union.We shall not, however, order the Respondent to withdraw and with-hold recognition from the Independent.There is no probative evi-dence that this Union is not the freely chosen majority representativeof the employees concerned.Nor does the record establish that thesesupervisors were acting in other than their individual capacities asunion members, or that the Respondent instigated such participation.In such a context, we deem a cease and desist order sufficient to remedythe unfair labor practices found.'ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Geilich Tanning0 There is no evidence of participation in union affairs by Fernandez,Silvia, or Cote.7Nassau and Suffolk Contractors'Association,Inc, and its members,118 NLRB 174at 184;DetroitAssociation of Plumbing Contractors,126NLRB 1381;Bottfield-Refractories Co , et al,127 NLRB 188;cf.Anchorage Businessmen's Association, Drug-storeUnit,etc, 124 NLRB 6628Bottfield-Refractories Co , sups a; Detroit Association of Plumbing Contractors,supra. GEILICH TANNING COMPANY503Company, Taunton, Massachusetts, its officers, agents, successors, andassigns, shall :1.Cease and desist from interfering with the Taunton LeatherWorkers Union by participating through its supervisors in the nomi-nation and election of union officers, or by participating otherwise inthe internal administration of said labor organization.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Post at its Taunton, Massachusetts, plant, copies of the noticeattached hereto marked "Appendix." 9 Copies of such notice, to befurnished by the Regional Director for the First Region, shall, afterbeing duly signed by representatives of the Respondent Company, beposted immediately upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reason-able steps shall be taken by the Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(b)Notify the Regional Director for the First Region, in writing,within 10 days from the date of this Order, what steps the Respondenthas taken to comply herewith.MEMBERS BEAN and FANNING took no part in the consideration ofthe above Supplemental Decision and Order.IIn the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT interfere with the administration of the TauntonLeather Workers Union by participating through our supervisorsin the nomination or election of union officers or by otherwiseparticipating in the internal administration of the said labororganization.GEILICH TANNING COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial.